 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERandASSOCIATION OF WESTINGHOUSE SALARIED EMPLOYEES, AFFILI-ATED WITH FEDERATION OF WESTINGHOUSE INDEPENDENT SALARIEDUNIONS, PETITIONERCase No. 20-R-2176SUPPLEMENTAL DECISIONANDDIRECTIONDecember16, 1947On July 29, 1947, pursuant to a Decision and Direction of Election ^issued by the' Board, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Twen-tieth Region, San Francisco, California.Upon completion of the elec-tion, the Regional Director issued and duly served upon the parties aTally of Ballots.The Tally shows that there were approximately 107eligible voters, and that 87 ballots were cast, of which 33 were for. thePetitioner, 36 were for the Intervenor, 4 were for neither lahor organi-zation, and 14 were challenged.The Tally further shows that thechallenged ballots are sufficient in number to affect the results of theelection.On August 11, 1947, a stipulation signed by all the parties was filedwith the Regional Director.The stipulation provides that the chal-lenged ballots of four design engineer employees, J. S. Austin, W. Boe,D. P. Morton, and D. Tredor, should not be counted because they areprofessional employees within the meaning of the National Labor Re-lations Act, as amended; that the challenged ballot of N. E. Blazershould not be counted because he is a supervisor; and that the nine re-maining challenged ballots should be opened and counted inasmuch asthey are not professional employees.The stipulation further providedthat it may be incorporated in and made a part of the record herein,that the parties waive further proceedings on the issue of the chal-lenged ballots, and that the Board may issue an appropriate orderforthwith.1 74 N. L R.B. 153, as amended on July 15, 1947.75 N. L. R. B., No. 66.589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board hereby approves the above-mentioned stipulation andhereby includes the stipulation as a part of the record in this proceed-ing.We accordingly find that J. S. Austin, W. Boe, D. P. Morton,D. Tredor, and N. E. Blazer were not eligible to vote in the election andtheir ballots are hereby declared invalid.We also find that the nine re-maining employees were eligible to vote and their ballots are herebydeclared valid.Since the results of the election may depend uponthe counting of the nine challenged ballots declared valid, we shalldirect that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, as amended, and pursuant to Section 203.61 of National LaborRelations Board Rules and Regulations-Series 5, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with WestinghouseElectric Corporation, Emeryville, California, the Regional Directorfor the Twentieth Region shall, pursuant to the Rules and Regulationsof the Board set forth above, within ten (10) days from the date of thisDirection, open and count the ballots of E. Aboumrad, K. L. Bitzer,F. Miller, L. Duggan, V. Jiminez, H. J. Karcher, H. J. Cabral, W. E.Farrell, and D. S. Shannon, and thereafter prepare and serve uponthe parties to this proceeding a Supplemental Tally of Ballots.CHAIRMAN HERZOG took no part in the consideration of the aboveSupplemental Decision and Direction.